Citation Nr: 1524056	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-29 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 60 percent for ischemic coronary artery disease, status post cardiac pacemaker implantation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim on appeal is decided.

By way of background, the Board notes the Veteran was initially service connected for ischemic coronary artery disease in a November 2010 rating decision.  At that time, the RO assigned a 60 percent disability evaluation.  In June 2012, the Veteran initiated a claim for an increased rating.  An October 2012 rating decision assigned a temporary 100 percent schedular evaluation for two months following the Veteran's implantation of a cardiac stent under 38 C.F.R. § 4.104, Diagnostic Code 7018.  Following this temporary convalescence rating the 60 percent schedular evaluation was reinstated.  The Veteran has initiated an appeal relative to the presently assigned evaluation.  

A review of the Veteran's outpatient treatment records from the Vanderbilt Medical Center and Muhlenberg Community Hospital show he has been treated on numerous occasions for a cardiac arrhythmia resulting from a paroxysmal atrial fibrillation.  Consequently, the Veteran's treating cardiac physician advised him to undergo a cardiac pacemaker implantation in June 2012.  As noted above, the RO has service-connected and evaluated this impairment as part of the Veteran's ischemic coronary artery disease.  However, Diagnostic Code 7018 indicates that following the above-noted two month temporary 100 percent evaluation period, an evaluation under Diagnostic Codes 7010, 7011, or 7015 should be considered.  Additionally, Diagnostic Code 7018 also indicates a minimum 10 percent disability rating is warranted following the previously mentioned temporary total rating period.  There is no indication the RO considered a separate disability rating for the Veteran's paroxysmal atrial fibrillation in this case; however, the Board does note the rating criteria for coronary artery disease (Diagnostic Code 7005) and paroxysmal atrial fibrillation (Diagnostic Code 7010) appear to differ significantly, such that an evaluation of these disabilities under separate diagnostic codes would not violate the principles of pyramiding noted in 38 C.F.R. § 4.14. 

The Board also observes the Veteran most recently underwent a VA examination in December 2013.  However, at that time, the RO merely requested an ischemic heart disease examination, which does not assess the Veteran's atrial fibrillation disability.  The Veteran has provided VA with extensive cardiac monitoring medical records that show he has experienced several arrhythmic episodes throughout the period under appeal.  As such, the Veteran should be afforded a VA heart examination to assess both his coronary artery disease and paroxysmal atrial fibrillation.  Moreover, the Veteran has indicated in his statements that he now also experiences difficulty breathing, and has been prescribed medications as a result of this manifestation.  The examiner should comment on whether this manifestation is a direct result of the Veteran's service-connected cardiac disabilities.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to fully assess the Veteran's ischemic heart disease and paroxysmal atrial fibrillation.  The examiner should also state whether the Veteran's shortness of breath (dyspnea) is a result of his cardiac disabilities, as this manifestation is a criteria used to evaluate coronary artery disease.   

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  The RO or the AMC should specifically consider whether separate disability ratings are warranted for the Veteran's ischemic heart disease and paroxysmal atrial fibrillation.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




